OPINION
ODOM, Judge.
This is an appeal from an order issued in a habeas corpus proceeding remanding the appellant to custody for extradition to the State of Louisiana.
Appellant complains that the state did not offer into evidence papers in support of the Governor’s Warrant. An executive warrant, issued by the Governor of Texas and which is regular on its face, when introduced, makes out a prima facie case authorizing the remand of appellant to custody for extradition. Ex parte Binette, Tex.Cr.App., 465 S.W.2d 373.
Appellant also complains that the trial court erred in ordering appellant to be delivered to the agents of the demanding state after the completion of felony cases now pending against him in Texas. Such contentions have been previously determined by this court to be without merit. Ex parte Womack, Tex.Cr.App., 455 S.W.2d 288; Ex parte Cantrell, 172 Tex.Cr.R. 646, 362 S.W.2d 115; Hobbs v. State, 32 Tex.Cr.R. 312, 22 S.W. 1035.
The judgment is affirmed.